Citation Nr: 0206272	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-42 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE) 
when, in a decision entered on December 4, 1979, it confirmed 
and continued a noncompensable evaluation for residuals of 
left (minor) hand fifth finger fracture. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1963 to 
February 1966 and from January 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an effective date earlier than November 15, 
1993, for a compensable rating for residuals of left (minor) 
hand fifth finger fracture.  The veteran subsequently 
perfected this appeal.

In May 1997, the Board denied entitlement to an earlier 
effective date.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated October 27, 2001, the Court 
vacated the Board's May 1997 decision and remanded the matter 
for action consistent with its decision.  

The Court noted that the veteran had "taken issue only with 
the Board's determination that the December 1979 RO decision 
did not contain CUE, and its attendant denial of his claim 
for an earlier effective date based on CUE in that RO 
decision."  The Court further deemed "abandoned any appeal 
concerning the Board's determination that the November 15, 
1993, effective date is in accord with statutory and 
regulatory law."  Accordingly, the Board has recharacterized 
the issue as CUE.


FINDINGS OF FACT

1. In December 1979, the RO confirmed and continued a 
November 1974 rating decision which granted service 
connection for residuals of a left fifth finger fracture 
and assigned a noncompensable evaluation; the veteran did 
not appeal this decision and it is final.

2. The correct facts, as they were known at the time, were 
before the RO in December 1979.

3. In the December 1979 rating decision and accompanying 
notice letter, the RO misstated the requirements for a 
compensable evaluation.  Notwithstanding, the result would 
not have been manifestly different as the medical evidence 
at the time of the December 1979 rating decision does not 
compel the conclusion that the veteran suffered from 
extremely unfavorable ankylosis.


CONCLUSION OF LAW

The December 4, 1979 RO decision does not contain CUE.  
38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
noted that a CUE claim is not a claim for benefits, but 
rather is a collateral attack on a final decision.  Thus, one 
requesting reversal or revision on the basis of CUE is not a 
claimant within the meaning of the VCAA and therefore, the 
notice and development provisions of the VCAA do not apply to 
claims based on CUE.  

In December 1979, the RO confirmed and continued the November 
1974 rating action which determined the veteran's service-
connected disability to be noncompensable.  The veteran was 
notified of this decision December 11, 1979.  The veteran did 
not appeal this decision and it is final.  See 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1979).  In this regard, there is no 
indication of, and the veteran has not specifically alleged 
any grave procedural errors (such as failure to obtain 
service medical records) that would vitiate the finality of 
the December 1979 rating decision.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999); see Simmons v. West, 14 Vet. App. 
84 (2000).

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001).  The veteran alleges that the December 
1979 rating decision and notification letter omit rating 
criteria, and therefore, the decision is fatally flawed and 
discouraged appeal.  The veteran further claims that his 
finger was unfavorably ankylosed since the date of injury 
during active service.

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is the kind of legal or factual error that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44. 

In order to determine whether the December 1979 rating 
decision contained CUE, a review of the law and evidence 
which was before the rating board at the time of the prior 
adjudication must be undertaken.  See Damrel, supra.  The 
Board notes that while the veteran contends he was not 
informed of the appropriate regulations, he does not appear 
to dispute the accuracy of the factual evidence reviewed by 
the RO in December 1979.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Pursuant to the 
regulations in effect in December 1979, ankylosis of any 
finger other than thumb, index, or middle, of the minor hand 
is rated as noncompensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1979).  A note to this provision 
provides that extremely unfavorable ankylosis will be rated 
as amputation.  Id.  Amputation of the little finger, without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, is rated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (1979).

At the time of the December 1979 rating decision, the 
evidence of record included the veteran's service medical 
records which indicate that in October 1965, the veteran 
fractured the fifth finger on his left hand.  A November 1965 
orthopedic clinic note indicates that x-rays showed 
satisfactory healing but alignment was not satisfactory.  The 
veteran had a 45 degree flexion deformity at the middle 
finger joint with no active motion.  The motion in the other 
joints was normal.  A December 1965 orthopedic clinic note 
reports fusion of the involved proximal interphalangeal (PIP) 
joint of the fifth finger with just a tad of motion.  It was 
noted that better results could not be obtained with surgical 
intervention.  The veteran was returned to full duty.  

On examination for separation in January 1966, the examiner 
noted fusion of PIP joint left little finger.  A January 1968 
consultation report reveals that on physical examination, the 
veteran had flexion of the distal interphalangeal (DIP) joint 
actively.  There was no active motion at PIP joint, with 20 
degrees passive range of motion.  There was no pain; there 
was loss of extension of PIP and DIP joint.  The examiner 
noted that he did not understand the mechanism of injury to 
cause such a defect.

On examination for reenlistment in January 1968, loss of 
extension of the fifth finger left hand due to dislocation at 
first interphalangeal (IP) joint was noted.  
X-rays taken in May 1968 revealed subluxation of PIP joint 
with questionable inpaction of middle phalanx.  

According to a June 1969 consultation report, x-rays showed 
an old depressed fracture of the distal head of the proximal 
phalanx of the fifth finger with volar subluxation of the 
proximal head of the medial phalanx.  On physical 
examination, the DIP joint had range of motion from 0 to 80 
degrees.  No active extension.  The PIP joint had range of 
motion from 80 to 90 degrees but lacked extension from 80 to 
0 degrees due to subluxation.  Grip was normal.  It was 
further noted the veteran may be a candidate for fusion at a 
later date if the joint becomes painful.  On examination for 
separation in September 1969, a deformed left fifth digit 
secondary to flexion contracture was noted.  

Also in the record in December 1979, was the veteran's 
November 1979 response to the RO's request for medical 
evidence of increased severity.  The veteran stated that he 
had no medical reports of treatments for his finger but that 
it hurt during cold weather and sometimes gets in his way at 
work.  The veteran also requested a VA examination, which was 
not provided.  The Court, however, has determined that a 
breach of the duty to assist cannot form a basis for a claim 
of CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Breach of 
the duty to assist results in an incomplete record rather 
than an incorrect record.  Id. at 384. 

The December 1979 rating decision and accompanying 
notification letter advised the veteran that a service-
connected disability of a little finger is only compensable 
when there has been amputation of that finger at the proximal 
interphalangeal joint or at a point closer to the palm of the 
hand.  

The Board concedes that the veteran was incorrectly notified 
of the relevant rating criteria.  The Board notes, however, 
that "even when the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc)).  Assuming that the veteran had been 
informed that extremely unfavorable ankylosis would be rated 
as amputation pursuant to Diagnostic Code 5156, and assuming 
that the RO considered this criteria, there is no indication 
that the results would have been manifestly different.

The November 1974 rating decision was based on the veteran's 
service medical records.  The Board acknowledges that various 
service medical records noted a "fusion" of the PIP joint.  
Notwithstanding, subsequent medical records indicate that 
there was some movement in the PIP joint.  For example, a 
January 1968 consultation report found no active motion of 
the PIP joint but that there was 20 degrees passive range of 
motion.  In June 1969, the PIP joint had range of motion from 
80 to 90 degrees.  The September 1969 separation examination 
noted a deformed left fifth digit secondary to flexion 
contracture.  There were no findings of ankylosis or fusion 
noted.  

Considering that the most recent service medical records did 
not reflect ankylosis and in fact, noted some motion in the 
PIP joint, it cannot be said that the record in December 1979 
compelled the conclusion that the veteran suffered from 
extremely unfavorable ankylosis.

To the extent that the veteran is disagreeing with the way 
the RO evaluated the medical evidence, the Board notes that 
simply alleging CUE on the basis that the previous 
adjudication improperly weighed or evaluated the evidence 
does not rise to the stringent definition of CUE.  See Fugo 
v. Brown, 6 Vet. App. 40 (1993).

In conclusion, the Board has reviewed the evidence of record 
in December 1979 and finds that the result would not have 
been manifestly different but for the alleged failure by the 
RO to properly inform the veteran of the requirements for a 
compensable evaluation. 


ORDER

The December 4, 1979 rating decision does not contain CUE.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

